SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1328
KA 10-00172
PRESENT: SCUDDER, P.J., FAHEY, CARNI, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ISIAH WILLIAMS, DEFENDANT-APPELLANT.
(APPEAL NO. 3.)


WILLIAM G. PIXLEY, ROCHESTER, FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NICOLE M. FANTIGROSSI OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (John J.
Connell, J.), rendered January 21, 2010. The judgment convicted
defendant, upon a jury verdict, of criminal possession of a forged
instrument in the second degree (eight counts), petit larceny (two
counts), grand larceny in the third degree, identity theft in the
first degree and scheme to defraud in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously reversed on the law, that part of defendant’s omnibus
motion seeking to suppress the identification testimony with respect
to count 6 of the indictment is granted, and a new trial is granted on
counts 3, 5, 6 and 8 through 15 of the indictment and count 7 of the
indictment is dismissed without prejudice to the People to re-present
any appropriate charge under that count of the indictment to another
grand jury.

     Same Memorandum as in People v Williams ([appeal No. 2] ___ AD3d
___ [Dec. 28, 2012]).




Entered:   December 28, 2012                       Frances E. Cafarell
                                                   Clerk of the Court